Duckworth, Chief Justice,
concurring specially. I concur because the decisions cited in the opinion are binding upon me, but I consider them unsound, in irreconcilable conflict with Code § 6-1312, and therefore they should be overruled. But some of my associates are unwilling to overrule those cases; consequently, I have no choice but to concur.
*340It should be noted that in this case the trial judge’s certificate reads that “any delay in certifying this bill of exceptions was not occasioned by plaintiff in error or his counsel.” Code § 6-1312 provides that no bill of exceptions shall be dismissed upon the ground that it was not certified within the time provided by law if it appears it was tendered within the time required and “it shall be no cause for dismissal, unless it should appear that the failure to sign or certify the same by the presiding judge within the time required by law was caused by some act of the plaintiff in error or his counsel.”